Citation Nr: 0522799	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for bilateral plantar 
fasciitis.

3.  Entitlement to service connection for osteoarthritis of 
the feet.

4.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD), on appeal from an 
original grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to June 
1983, and from April 1986 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Pittsburgh, Pennsylvania, Regional 
Office (RO) in July 2002 and November 2002.  In the former, 
the RO denied claims for service connection for peripheral 
neuropathy of both lower extremities, bilateral plantar 
fasciitis, and osteoarthritis of the feet.  In the latter, 
the RO granted service connection for PTSD, effective January 
10, 2002, with an initial disability evaluation of 10 
percent.

The veteran provided testimony in support of his appeal at a 
videoconference hearing that was held by the undersigned 
Veterans Law Judge in October 2003.  A transcript of the 
hearing has been made part of the record.  

The Board remanded the four claims listed on the first page 
of this decision/remand in March 2004, for further 
development.  The case has now been returned to the Board.

In the March 2004 remand, the Board referred to the RO, for 
appropriate action, the issue of entitlement to an increased 
rating for the service-connected hypertension, which the 
veteran raised at the videoconference hearing held in October 
2003.  The RO has yet to take any action as to this claim for 
an increased rating.  This matter is accordingly referred, 
once again, to the RO, for adjudication. 
 
The issues of entitlement to service connection for bilateral 
plantar fasciitis and osteoarthritis of the feet are 
addressed in the REMAND portion of the decision below, and to 
REMANDED them to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the claims for service connection for 
peripheral neuropathy of the lower extremities and for an 
initial rating higher than 10 percent for PTSD.

2.  The veteran's peripheral neuropathy of the lower 
extremities was first diagnosed many years after service, and 
has not been shown to have had its onset during service or to 
be in any way causally related to service.

3.  The service-connected PTSD is currently productive of 
occupational and social impairment manifested by constant 
depression and anxiety.


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the lower 
extremities is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004). 

2.  The schedular criteria for an initial rating of 30 
percent, but not higher, for the service-connected PTSD, are 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326 (2004).

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board finds that the VCAA notice requirements have been 
satisfied in the present case.  With regard to element (1), 
above, the Board notes that the RO sent to the veteran a VCAA 
notice letter in January 2002.  That letter informed the 
veteran of the type of information and evidence necessary to 
establish entitlement to service connection, which was the 
only benefit that the veteran was seeking at the time (as he 
was not yet service-connected for PTSD).  The RO also sent to 
the veteran a PTSD-specific letter in May 2002, by which the 
RO informed him of what was needed to substantiate a claim 
for service connection for PTSD, and asked him to provide 
detailed information about his claimed stressors.

While the benefit that the veteran is seeking on appeal in 
regards to his PTSD claim is a rating higher than the initial 
rating assigned when the RO granted service connection for 
PTSD in November 2002, the advice that VA gave to the veteran 
in January 2002 in regards to his PTSD claim is considered 
adequate VCAA notice, as the new issue is clearly a 
downstream issue.  (VA's Office of General Counsel (GC) has 
held that, if, in response to notice of a decision on a claim 
for which VA has already provided notice pursuant to 38 
U.S.C.A. § 5103(a), VA receives a notice of disagreement that 
raises a new, "downstream" issue, i.e., a higher initial 
rating, VA is not required to provide 38 U.S.C.A. § 5103(a) 
notice with respect to that new issue.  VAOPGCPREC 8-2003.

The above notwithstanding, the RO sent to the veteran yet 
another VCAA letter, in March 2004, in which the RO listed 
all the issues on appeal, to include the two issues being 
decided by the Board in this decision, namely, the issues of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities and entitlement to an initial rating 
higher than 10 percent for the then already service-connected 
PTSD.  In that letter, the RO again informed the veteran of 
what is needed to substantiate his claims for service 
connection.  The RO also advised the veteran in that letter 
of what is needed to be entitled to an increased rating for a 
service-connected disability.

Additionally, by virtue of the rating decision on appeal, the 
statements of the case (SOCs) issued in August 2002 and 
September 2003 for the two issues now being decided by the 
RO, and the supplemental SOCs (SSOC) that were issued in July 
2004 and April 2005, the RO or AMC provided the veteran with 
specific information as to why his claims remain denied, and 
of the evidence that was still lacking.

With regard to elements (2) and (3), the Board notes that the 
January 2002 and March 2004 VCAA letters notified the veteran 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  Specifically, the 
letters explained that VA would help him get such things as 
medical records or records held by any other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the March 2004 VCAA letter contained specific advice to the 
veteran asking him to let VA know of any other evidence or 
information that might support his claim.  Specifically, the 
RO told the veteran, on page 2 of that letter, that "[i]f 
there is any other evidence or information that you think 
will support your claim ... [and] the evidence or information 
is in your possession, please send it to us."  Under 
Mayfield, this represents essential compliance with the 
fourth notification element.  

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115. 

In the present case, some notice was not given prior to the 
first AOJ adjudication of the claims on appeal.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  In that regard, the 
March 2004 notice was provided prior to issuance of the July 
2004 and April 2005 SSOCs, and prior to the transfer of the 
veteran's case back to the Board.

Therefore, there is no indication of prejudice in the notice 
provided with regard to the claims decided in this decision.  
See Mayfield, supra.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the two aforementioned 
claims on appeal.  VA has secured all identified medical 
records and has scheduled the veteran for the VA medical 
examinations that were requested by the Board in its remand 
of March 2004, which were conducted in April 2004.  There is 
no suggestion on the current record that there remains 
evidence that is pertinent to either matter on appeal that 
has yet to be secured.

In the Informal Brief submitted in support of this appeal, 
dated in June 2005, the veteran's representative argued that 
VA has failed to properly apply the VCAA to this case, by not 
providing specific notice of what evidence is required to 
substantiate his claim, and by failing to assist the veteran 
"by providing him with an adequate medical opinion on 
his...PTSD claims."  

The representative believes that the psychiatric examination 
was inadequate, because, rather than being a PTSD 
examination, it was only a "mental disorders, except PTSD" 
examination.  

While that examination was indeed identified in the report as 
having been a "mental disorders (except PTSD and eating 
disorders) exam[ination]," its report reveals a very 
thorough mental health examination that describes in detail 
the current severity of the veteran's PTSD, with specific 
references to the PTSD-related symptoms.

The veteran's representative has also argued that the April 
2004 mental health examination report is inadequate because 
it failed to discuss the various Global Assessment of 
Functioning (GAF) scores reported during the pendency of his 
appeal.  

The examination report clearly reveals an accurate assessment 
by the examiner of the degree of impairment of the veteran's 
functioning levels caused by the service-connected PTSD.  
Moreover, the examiner reviewed the claims folder, including 
the various GAF scores assigned over the years, and thus did 
consider them.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for an equitable disposition of the issues of 
entitlement to service connection for peripheral neuropathy 
of the lower extremities and entitlement to an initial rating 
higher than 10 percent for PTSD.  The appeal of both issues 
is thus ready to be considered on the merits.

II.  Entitlement to service connection for peripheral 
neuropathy
of the lower extremities

A.  Factual background

The service medical records reveal complaints of pain in the 
lower legs in July 1976, with objective findings of slight 
bilateral swelling on the anterior aspect and middle aspect 
of the legs, and an impression of torn muscle, left leg.  
They also reveal complaints of pain on the posterior aspect 
of both legs, more on the right, in June 1986.  The pain, 
which was described as dull, was reportedly worsened by 
prolonged standing and walking, and had started approximately 
in the beginning of May.  The veteran denied a previous 
history, as well as a family history of varicose veins, 
although he indicated that his father had "hardening of the 
arteries."

Visual examination of the legs in June 1986 revealed no edema 
or erythema, nor any deformities or point of tenderness.  
Muscular tone and strength were normal and equal, 
bilaterally, with no evidence of atrophy.  Neuro-sensation to 
pin prick and light touch was normal.  Deep tendon reflexes 
(DTRs) were equal and reactive, bilaterally.  The assessment 
was listed as a "normal exam."

A July 1986 service medical record reveals complaints of 
bilateral calf and posterior thigh discomfort with standing 
and walking, and an impression of claudication, by history, 
in both legs (negative at rest), in a heavy smoker, with a 
strong family history of diabetes mellitus and 
atherosclerosis. 

On physical examination for separation purposes in October 
1988, the veteran's lower extremities and neurological system 
were clinically evaluated as normal.  No complaints, or 
findings related to peripheral neuropathy were reported.

A September 1998 private medical record reveals a 
consultation to address the veteran's concern about the 
arthritis in his feet, and an assessment listed as complaints 
of bilateral foot pain with decreased sensation, questionable 
PVD (peripheral vascular disease).

The report of a March 2001 private arterial Doppler study of 
both lower extremities reveals mild signal changes in the 
anterior tibial arteries, and an impression of minimal distal 
tibia disease.

A July 2001 private medical record from Dr. S.T., an 
orthopedist, reveals a consultation related to left heel 
pain, and a statement by the veteran to the effect that he 
had recently been found to have Doppler evidence of some 
decreased circulation, and complaints of persistent numbness 
in the feet.

A September 2001 private medical record subscribed by Dr. 
M.P., an associate in physical medicine and rehabilitation, 
reveals a five to six-year history of bilateral foot 
discomfort, having become particularly bothersome during the 
past one or two years, to the point that the veteran was 
unable to do walking, standing, or other activities like he 
used to.  The veteran reported the Doppler ultrasound, which 
he stated was significant for "small narrowing of the 
ankles."

The veteran was noted to have a history of plantar fasciitis.  
He complained of numbness, tingling, and burning in both 
feet, and said that the pain was made worse by prolonged 
sitting and standing and by cold, damp, rainy weather, and by 
pushing and pulling activities.

On physical examination, the veteran had full ("5/5") motor 
strength in both lower extremities.  Sensation was decreased 
to pin just distal to both knees in a stocking distribution.  
Otherwise, it was intact to pin.  Reflexes were +1 
bilaterally in both lower extremities.  Nerve conduction 
studies in both lower extremities showed normal distal 
latencies, but low to borderline low amplitudes and low to 
borderline low conduction velocities for all motor nerves 
examined.  The impression was:

This study was most consistent with 
peripheral neuropathy, mixed axonal 
demyelinating, affecting both motor and 
sensory nerves, possibly consistent with 
early diabetes mellitus.  There is 
prominent involvement of the tibial 
nerves bilaterally[,] with evidence of 
mild distal denervation.  Tarsal tunnel 
syndrome cannot be completely ruled out 
here, although I think most likely tibial 
nerve involvement is due to peripheral 
neuropathy and not due to anatomic 
constriction of the ankles.

Finally, Dr. M. P. stated that he would consider a work-up 
for diabetes.

Private medical records dated between October and December 
2001 confirm the veteran's history of several years of 
bilateral foot pain and numbness and the diagnosis of 
peripheral neuropathy of the lower extremities, as shown by 
electrodiagnostic studies, and indicate that the veteran was 
first treated "for this condition" in the year 2001 and 
that the date of onset of the condition was of "several 
mo[nth]s."

On VA medical examination in April 2004, the veteran stated 
that he only remembered an injury back in 1967 when he jumped 
over punji sticks and landed awkwardly on his feet and had 
three days of foot pain.  The veteran reported significant 
numbness in his feet, which had been present and worsening 
over the past several years.  It was noted that his history 
was significant for hypertension, plantar fasciitis and "no 
evidence of diabetes."

The physical examination essentially revealed full motor 
function of the quadriceps, hamstrings, tibialis anterior, 
"gastroc soleus," extensor hallucis longus, and toe 
flexors, and grossly intact sensation to light touch in both 
malleoli.  It also revealed lack of pain on palpation of the 
feet, very minimal light touch sensation from below the 
malleoli, bilaterally, and significantly decreased pain 
sensation and temperature recognition.  Palpation along the 
insertion of the plantar fascia into the calcaneus, as well 
as over the median and lateral plantar fascial bands, 
elicited no pain, but the examiner noted that "this should 
be taken with a grain of salt, considering [that the veteran] 
has significantly decreased sensation in his feet."  X-Rays 
were interpreted as being essentially normal, with a normal 
variant, bilaterally.

The examiner noted that the veteran did have significant 
pathology, in the form of peripheral neuropathy of the feet, 
but the condition was "from an unknown source."  The 
examiner further noted that there was no medical record 
documentation indicating any specific service-related injury 
that may have caused the veteran's peripheral neuropathy, and 
restated his opinion to the effect that is was "not likely" 
that the peripheral neuropathy was "related to [the 
veteran's] military service."

B.  Legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Generally, to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The criterion of medical evidence of a current disability is 
clearly met in this case, as it has been objectively shown 
that the veteran suffers from peripheral neuropathy of the 
lower extremities.

The criterion of an in-service event is met in the case, in 
the form of the leg-related complaints recorded during 
service, which the veteran believes represented early 
manifestations of the currently diagnosed disability.

The above notwithstanding, the criterion of competent 
evidence of a nexus, or link, between the current disability 
and service is not met.  

The only competent evidence suggesting an etiology for this 
disability is the September 2001 report from Dr. M.P., who 
suggested the possibility of this disability being secondary 
to early diabetes mellitus.

The veteran served in Vietnam during the Vietnam War.  He is 
presumed to have been exposed to herbicide agents.  
38 U.S.C.A. § 1116(f) (West 2002).  Diabetes mellitus is 
among the diseases subject to presumptive service connection 
for veterans exposed to herbicide agents in Vietnam.  
38 U.S.C.A. § 1116(a)(2) (West 2002).  The most recent 
evidence shows that the veteran has been found not to have 
diabetes, and he is not service connected for that disease.  
Thus service connection could not be established for 
peripheral neuropathy secondary to diabetes mellitus.  
38 C.F.R. § 3.310(b).

The provisions of 38 C.F.R. § 3.309(e) provide for 
presumptive service connection for Vietnam veterans who 
develop acute or subacute peripheral neuropathy.  However, 
such neuropathy is defined as having its onset within weeks 
or months of exposure, and resolves within two years of the 
date of onset.  The veteran's neuropathy was identified 
decades after his presumed herbicide exposure, and thus did 
not both appear within weeks or months of exposure and 
resolve within two years of onset.  These presumptions, 
therefore, do not provide a basis for the grant of service 
connection.

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  Finally, if the first two requirements are met, 
VA "shall accept the veteran's evidence as "sufficient 
proof of service connection," even if no official record 
exists of such incurrence exists.  In such a case a factual 
presumption arises that that the alleged injury or disease is 
service connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. 
Cir. 1996); 38 C.F.R. § 3.304 (1996).  

Notwithstanding the presumptions of § 1154, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The veteran served in combat in Vietnam, as shown by his 
receipt of the combat action ribbon.  His report of symptoms 
in service is competent, and is buttressed by the documented 
evidence of leg complaints.  However, there is no competent 
evidence linking current neuropathy to service.

The Board certainly acknowledges the veteran's belief that 
his currently diagnosed peripheral neuropathy of the lower 
extremities is causally related to service.  However, his lay 
statements in this regard cannot be assigned any probative 
value, as he has not shown, nor claimed, that he possesses 
the medical expertise that is required to render a competent 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the veteran was a corpsman in service, and had 
some medical training, there is no evidence that he possesses 
the specialized knowledge needed to diagnose peripheral 
neuropathy, or express a competent opinion as to its 
etiology.
 
Not only was peripheral neuropathy never diagnosed during 
service, but the earliest suggestion in the record of a 
possible diagnosis of peripheral neuropathy was recorded 
almost 10 years after the veteran's separation from active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that lack of treatment for many years 
after service constitutes negative evidence that weighs 
against a claim).  It might be argued that the veteran had 
symptoms prior to the initial post-service treatment, but 
when he was seen for this condition late in the year 2001, he 
gave a history dating back only to the year before, which 
would put the genesis of his symptoms approximately 14 years 
distant from the date of his last discharge from active duty.

Because there is not competent evidence of a nexus between 
the diagnosed peripheral neuropathy of the lower extremities 
and the veteran's periods of active military service, the 
preponderance of the evidence is clearly against the claim.  
As such, the benefit of the doubt doctrine is not for 
application, and the claim is denied.

III.  Entitlement to an initial rating higher than 10 percent 
for PTSD,
on appeal from an original grant of service connection

A.  Factual background

Contemporaneously with the filing of his claim, VA obtained 
copies of records reflecting private medical care for a 
variety of ailments, including depression, in October 1999.

The veteran underwent an initial VA medical evaluation for 
PTSD in May 2002.  At that time, he reported having 
experienced ambushes and other combat-related situations.  
Currently, he said that he thought all the time about a man 
who he had tried to save but had eventually died.  He 
reported infrequent nightmares about this scene over the 
years, but several times a month, occurring since October 
2001.  He said that he avoided talking about Vietnam, and did 
not watch war movies.  He reported survivor guilt, startle 
responses, anger, irritability, difficulties staying asleep, 
and depression.  He reported having difficulties with money, 
and said that he spent most of his time alone, sitting around 
or watching TV.

On mental status examination, the veteran was alert, oriented 
in all three spheres, and in good contact with routine 
aspects of reality.  He showed no signs or symptoms of 
psychosis.  He spoke generally in normal tones, rhythm, and 
rates, although he was somewhat exhilarated at some points 
and rather insistent along the lines of the mild arrogance 
and a defensive posture of irritability.  Conversation was 
relevant, coherent, and generally goal-directed.  Mood was 
depressed, which became more apparent as the interview 
progressed.  Affect was under responsive, sluggish and at 
times blunted and withdrawn.  Memory and intellect appeared 
to be intact and well above average capacity.  There were no 
major impediments in insight or judgment.  There was a sense 
of some arrogance, some insistence on things being his own 
way and some narcissism very readily apparent in the 
veteran's approach to most things. Psychological testing 
revealed moderate dysphoria, which was consistent with the 
clinical profile.  Mild PTSD, with delayed onset, was 
diagnosed, and a GAF score of 75 (due to the PTSD alone) was 
assigned.

A June 2003 VA outpatient medical record reveals an initial 
PTSD evaluation of the veteran, his report of survivor guilt, 
and objective testing reports confirming the diagnosis of 
PTSD.  A GAF score of 50 was assigned.

Individual therapy records from VA dated between October 2003 
and April 2004 reveal continued treatment for the PTSD, 
normal speech, grossly intact memory, good eye contact, okay 
mood, absence of suicidal or homicidal ideations, absence of 
auditory and visual hallucinations, fair judgment and 
insight, and GAF scores ranging between 53 and 60.

On VA mental disorders re-examination in April 2004, the 
veteran denied any hospitalizations in the past two years.  
He reported frequent military-related nightmares, constant 
depression, excessive worry, anger, and crying spells.  He 
indicated that his ex-wife had just completed divorce 
proceedings.  He stated that, sine his last examination, he 
had worked full time, between November 2002 and May 2003, in 
security, working 40 yours per week and not having missed any 
work due to his PTSD symptoms.  The veteran indicated that, 
in May 2003, he walked off the job because of a verbal 
altercation with one of his supervisors.  He explained that 
he quit the job because he was afraid that he would become 
physically aggressive should he continue to try to work with 
this individual whom he found disrespectful.  Since October 
2003, he had been working full time in a privately owned 
sports shop, working five days a week between 10:00 a.m. and 
6:00 p.m.  The veteran said that he was also involved in a 
number of gun shows on the weekends, and that the extra work 
related to the gun shows had affected his sleep.

The veteran reported having three to four friends with whom 
he did things such as hunting, target shooting, visiting, 
movies, traveling, and going to restaurants.  He talked with 
his closest friend several times a week.  However, he did not 
trust very many people.   He denied using any alcohol since 
1987 and having ever used illegal drugs.  He did indicate 
that he had a "horrible" temper, although he had never 
tried to kill himself and there was no history of recent 
violence or "assaultiveness."

On mental status examination, the veteran's thoughts were 
logical and coherent.  There was no evidence of delusions or 
hallucinations.  The veteran was able to maintain adequate 
eye contact during the interview.  He denied suicidal or 
homicidal ideation, intent, or plan.  He reported always 
being able to maintain his personal hygiene.  He stated that 
he did not have any difficulty with the basic activities of 
daily living, but that he had stopped doing some of the tasks 
around his son's home because he felt he was being taken 
advantage of and that the family was not doing its share.  He 
stated that when he shopped, he tried to avoid some crowds 
because he got impatient and felt anxious.  He acknowledged, 
however, being able to attend crowded gun shows, but stated 
that he sometimes felt very stressed.

The veteran was fully oriented to person, time, and place.  
He reported that he forgot some things like doing certain 
tasks at work or bringing his ID card along.  He said that he 
never used to have to write down appointments and was always 
able to keep track of things.  The forgetfulness he described 
was only consistent with typical forgetfulness, which the 
examiner explained occurred as individuals got older and 
seemed also somewhat related to increased depression 
recently.  There was no evidence of obsessive or ritualistic 
behavior that interfered with routine activities.  

The veteran did describe some minimal checking and stated 
that he worried about his place of work being locked up when 
he left.  However, this did not appear to be particularly 
time-consuming and seemed appropriate given the fact that he 
worked in a place with a number of firearms, which could 
easily be stolen.  The veteran spoke at a normal rate and 
flow of speech, and there was no evidence of panic attacks.

When asked to describe his depression on a scale of zero to 
10 (zero representing no symptoms and 10 representing extreme 
symptoms), the veteran rated himself as "100."  He rated 
his anxiety as 7 or 8, and indicated that he had been feeling 
more depressed and worrying more.  He stated that, since the 
middle of the past year, he had had less interest in things.  
He acknowledged that the finalization of the divorce likely 
played a significant role in some of his symptoms, becoming 
more intense recently.  The examiner noted no evidence of 
impaired impulse control.  The veteran reported sleeping five 
to seven hours per night.  In summary, he described some 
increase in depressive symptoms since the last examination.

Psychometric testing results were virtually identical to past 
results, although the veteran demonstrated some increased 
depression.  Mild, chronic PTSD was diagnosed, and a GAF 
score of 70, due solely to the PTSD symptoms, was assigned.  
The examiner opined that the reported PTSD symptoms would not 
interfere with the veteran's ability to maintain his full 
time job, that the veteran had a good understanding of his 
financial obligations and was able to do simple calculations, 
and that he appeared to be competent to manage his benefit 
payments in his own best interest.

B.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.  It is also 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. §§ 4.2, 4.3.

Moreover, it is VA's defined and consistently applied policy 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating assigned for his 
disability following the grant of service connection for PTSD 
in November 2002.  The Court has found that there is a 
distinction between a veteran's disagreement with the initial 
rating assigned following a grant of service connection and 
the claim for an increased rating for a disability in which 
entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Code 
9411.  Under this formula, the current rating of 10 percent 
is warranted for occupational and social impairment due to 
mild or transient symptoms that decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

The next higher rating (30 percent) is warranted for PTSD 
shown to result in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A total (100 percent) evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation or own name.

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

Over the course of the appeal period, the veteran's GAF 
scores have generally indicated mild or moderate impairment.  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM 
IV); 38 C.F.R. §§ 4.125, 4.130.  A single score of 50 was 
reported.  While such a score is indicative of severe 
impairment, the remainder of the scores have been much 
higher.  This isolated score does not warrant an evaluation 
in excess of that awarded in this decision, because the 
weight of the evidence, as shown by the other GAF scrores, 
and clinic findings is that the veteran does not have a 
severe disability.

The competent evidence of record shows that the veteran has 
logical and coherent thoughts, has no delusions or 
hallucinations, nor suicidal or homicidal ideations, intents, 
or plans, and is able to maintain personal hygiene.  He has 
no difficulty with the basic activities of daily living, is 
fully oriented to in the three spheres, shows no obsessive or 
ritualistic behaviors, has a normal rate and flow of speech, 
does not suffer from panic attacks, and shows no evidence of 
impaired impulse control.  On the other hand, his PTSD is 
shown to consistently be productive of a depressed mood and 
anxiety, which translates in all areas of the veteran's life.  
The validity of this assessment is underlined by the majority 
of the GAF scores historically assigned to his disability, 
which, as noted above, indicate moderate impairment.  

While the medical evidence in the file suggests periods of 
PTSD-related impairment during the pendency of this appeal 
that seem more closely analogous to the criteria for a 10 
percent rating, the Board has determined to resolve any 
reasonable doubt in favor of the veteran and assign an 
initial 30 percent rating uniformly throughout the entire 
appellate period.

The Board thus finds that the service-connected PTSD produces 
in the veteran occupational and social impairment manifested 
by occasional decrease in work efficiency and intermittent 
periods of inability to perform work tasks.  While the 
veteran has generally remained employed and experienced no 
work related problems, he has reported occasional 
difficulties, such as when required to go to gun shows, or 
when he quit his previous job after an altercation with an 
employee.

In view of the above finding, the Board concludes, resolving 
any reasonable doubt in favor of the veteran, that the 
schedular criteria for an initial rating of 30 percent for 
the service-connected PTSD are met.

The evidentiary record does not show that the PTSD has been 
productive, at any time during the pendency of this appeal, 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

As noted, the veteran has generally been able to perform work 
related tasks without reported difficulties.  The next higher 
rating of 50 percent is therefore not warranted.

Finally, it is noted that there is no evidence that this case 
presents an exceptional or unusual disability picture that 
would warrant referral for extraschedular consideration, as 
provided by 38 C.F.R. § 3.321(b)(1).  Specifically, it is 
noted that the veteran has not claimed, nor has the evidence 
shown, that the service-connected PTSD has markedly 
interfered with his employment or caused frequent periods of 
hospitalization.  On the contrary, the veteran has 
acknowledged that his PTSD does not interfere with his 
employment and has denied any hospitalizations due to this 
disorder.  Accordingly, the Board has determined that it is 
not necessary to refer this case to the Under Secretary for 
Benefits, or the Director of the Compensation and Pension 
Service, for extraschedular consideration of the veteran's 
claim for an initial higher rating. 


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.

An initial rating of 30 percent, but not higher, is granted 
for the service-connected PTSD.


REMAND

The veteran's representative has pointed out his belief that 
the veteran has not been afforded an adequate VA medical 
examination of his feet, so as to provide VA with sufficient 
data to review and adjudicate his claims for service 
connection for bilateral plantar fasciitis and osteoarthritis 
of the feet.  The Board remanded both claims in March 2004, 
with specific instructions to have the veteran undergo a VA 
medical examination "to obtain findings and [an] opinion as 
to the likely etiology of [the] current disorders of the legs 
and feet, to include peripheral neuropathy, arthritis, and 
plantar fasciitis."  For each disorder diagnosed, the 
examiner was to be asked to render an opinion as to whether 
it is at least as likely as not that the disorder is causally 
related to service.

The VA medical examination of the veteran's legs that was 
conducted in April 2004 did not provide the requested nexus 
opinion, notwithstanding the fact that there are several 
medical records in the file that confirm the manifestation of 
both plantar fasciitis and osteoarthritis in the veteran's 
feet.  The report is not clear either as to whether the 
examiner believed that either disability was currently shown.  
A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id..

The Board also notes that the April 2004 VA "bilateral 
feet" examination report indicates that "radiographic 
studies were performed today."  The report(s) of those 
studies is(are) not of record and should be obtained and made 
part of the veteran's claims folder prior to re-adjudication 
of both claims by the RO/AMC and appellate review by the 
Board.

The Board further notes that a private medical record dated 
in September 2001 indicates that the veteran "is currently 
applying for [Social Security Administration (SSA) benefits] 
due to his foot pain."  Another private medical record, 
dated in October 2001, indicates that the veteran "filed for 
Social Security disability [on] 10-8-2001."  It is not clear 
whether a decision was ever issued by the SSA and it appears 
that any records pertaining to that application and 
subsequent decision by the SSA are still not part of the 
claims file.  These records are potentially relevant to the 
foot claims.  VA has a duty to acquire copies of both the SSA 
decision and the supporting medical records pertinent to such 
a claim.  Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

Accordingly, this case is remanded for the following:

1.  The RO/AMC should secure, and 
associate with the claims folder, copies 
of the reports of the VA radiographic 
studies of the veteran's lower 
extremities reportedly performed on April 
7, 2004.

2.  The RO/AMC should secure, and 
associate with the claims folder, copies 
of the SSA decision and its supporting 
medical records. 

3.  Then the RO/AMC should ask the VA 
physician who examined the veteran's 
lower extremities in April 2004 to review 
once again the claims folder and then 
issue an addendum to that report 
indicating whether diagnoses of plantar 
fasciitis and osteoarthritis of the feet 
are warranted.  For each diagnosed 
disability, he should offer an etiology 
opinion, specifically stating whether it 
is at least as likely as not (defined as 
representing a 50 percent probability, or 
higher) that the diagnosed disability is 
causally related to service.

If the VA physician who examined the 
veteran in April 2004 is unavailable, the 
RO/AMC should schedule the veteran for a 
new VA medical examination, asking the 
new examiner to review the file, examine 
the veteran, and provide answers to the 
questions posed above.
 
The requested addendum (or new 
examination report) should indicate 
whether the examiner performed the 
requested review of the claims folder, 
and should also contain a rationale for 
all conclusions and opinions rendered by 
the VA examiner.

4.  Thereafter, the RO/AMC should re-
adjudicate the claims.  If either of the 
benefits sought on appeal remains denied, 
the RO/AMC should issue an SSOC and 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


